      Case 4:20-cv-01953 Document 6 Filed on 07/31/20 in TXSD Page 1 of 6
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                       IN THE UNITED STATES DISTRICT COURT                               August 03, 2020
                                                                                        David J. Bradley, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

JOHN PALMER,                                     §
(SPN #01611679)                                  §
            Plaintiff,                           §
                                                 §
vs.                                              §   CIVIL ACTION H-20-1953
                                                 §
HARRIS COUNTY, et al.,                           §
                                                 §
               Defendants.                       §


                              MEMORANDUM ON DISMISSAL


       John Palmer, an inmate of the Harris County Jail (“HCJ”), sued in June 2020, alleging civil

rights violations resulting from a denial of due process. Palmer, proceeding pro se and in forma

pauperis, sues Harris County; the Harris County District Attorney’s Office; Gilbert G. Sawtelle, IV,

Assistant District Attorney for Harris County; and Lourdez Rodriguez, court-appointed defense

counsel.

       The threshold issue is whether Palmer’s claims should be dismissed as frivolous.

I.     Palmer’s Allegations

       Palmer asserts that the prosecutor made false statements during a hearing on November 29,

2019. Specifically, the prosecutor made perjurious statements regarding the warrantless search of

Palmer’s room and computer. Palmer asserts that law enforcement searched his room without a

warrant on March 26, 2018. He claims that Rodriguez threatened Palmer with death in Cause

Number 1584989. Rodriguez allegedly said, “they are going to get you,” and she told the court that

more charges would be filed. Palmer mentions that inmates attacked him on four occasions between


O:\RAO\VDG\2020\20-1953.a01.wpd
       Case 4:20-cv-01953 Document 6 Filed on 07/31/20 in TXSD Page 2 of 6




2018 and 2019, but he states that those claims are not a part of this lawsuit. (Docket Entry No. 1, p.

7). Palmer seeks $4,000,000.00 in compensatory damages.

II.     Standard of Review

        A federal court has the authority to dismiss an action in which the plaintiff is proceeding in

forma pauperis before service if the court determines that the action is frivolous or malicious. 28

U.S.C. § 1915(e)(2)(B)(i). A complaint is frivolous if it lacks an arguable basis in law or fact. See

Denton v. Hernandez, 504 U.S. 25, 31 (1992); Richardson v. Spurlock, 260 F.3d 495, 498 (5th Cir.

2001) (citing Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997)). “A complaint lacks an

arguable basis in law if it is based on an indisputably meritless legal theory, such as if the complaint

alleges the violation of a legal interest which clearly does not exist.” Davis v. Scott, 157 F.3d 1003,

1005 (5th Cir. 1998) (quoting McCormick v. Stalder, 105 F.3d 1059, 1061 (5th Cir. 1997)).

III.    Discussion

        A.      The Claim Based on Prosecutorial Misconduct

        Palmer seeks damages against a Harris County Assistant District Attorney for his conduct

in the prosecution of the criminal case. Absolute immunity precludes his claim. Prosecutors have

absolute immunity from such damages claims. Beck v. Tex. State Bd. of Dental Examiners, 204 F.3d

629, 637 (5th Cir. 2000)(citing Burns v. Reed, 500 U.S. 478, 491 (1991)). Prosecutorial immunity

applies to a prosecutor’s actions in initiating a prosecution and in handling the case through the

judicial process. Id. Prosecutorial immunity extends to activities “intimately associated with the

judicial phase of the criminal process.” Kerr v. Lyford, 171 F.3d 330, 336 (5th Cir. 1999)(quoting

Imbler v. Pachtman, 424 U.S. 409, 430 (1976)). The actions Palmer complains of are related to the

judicial process and were undertaken in furtherance of the attorney’s advocacy function in his


O:\RAO\VDG\2020\20-1953.a01.wpd                    2
       Case 4:20-cv-01953 Document 6 Filed on 07/31/20 in TXSD Page 3 of 6




representation of the government. Defendant Sawtelle is entitled to absolute immunity from

Palmer’s suit, and the damages claims against him are dismissed.

        B.      The Claim Based on Ineffective Assistance of Counsel

        Palmer sues his court-appointed counsel. Palmer’s claims for damages for deprivations of

constitutional rights must proceed under 42 U.S.C. § 1983. That statute requires Palmer to present

facts that, if proven, would show that he has been deprived of a right secured by the Constitution or

laws of the United States, and that the deprivation was caused by someone acting under color of

state law. Baker v. McCollan, 443 U.S. 137 (1979). The conduct of a private person, such as

Lourdez Rodriguez, is not state action under 42 U.S.C. § 1983. See Briscoe v. LaHue, 460 U.S. 325,

329 (1983). Palmer’s claims against Lourdez Rodriguez for ineffective assistance of counsel cannot

support a damages suit under section 1983 because the attorney is not a state actor. Brooks v.

Hughes, 98 F.3d 868, 873 (5th Cir. 1996) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25

(1981)); Banuelos v. McFarland, 41 F.3d 232, 234 (5th Cir. 1995) (holding that actions of counsel

substitute in prison disciplinary hearing, like actions of public defender and private attorney, are not

actions under color of state law for purposes of section 1983); Mills v. Criminal Dist. Court No. 3,

837 F.2d 677, 679 (5th Cir. 1988) (“private attorneys, even court-appointed attorneys, are not

official state actors, and generally are not subject to suit under section 1983”).

        Palmer has failed to plead facts showing that he has been deprived of a right secured by the

Constitution or laws of the United States and that the deprivation was caused by someone acting

under color of state law. Palmer’s civil rights claims against Lourdez Rodriguez are DISMISSED

as frivolous.




O:\RAO\VDG\2020\20-1953.a01.wpd                    3
       Case 4:20-cv-01953 Document 6 Filed on 07/31/20 in TXSD Page 4 of 6




        C.     The Claim Based on Municipal Liability

        Palmer sues Harris County. A plaintiff claiming a constitutional violation by a county or

other municipal entity must show that the violation was the result of municipal custom, policy, or

practice. Fitzgerald v. Barnstable Sch. Comm., 555 U.S. 246 (2009). In Monell v. Dep’t of Soc.

Services of the City of New York, 436 U.S. 658 (1978), the Supreme Court held that municipalities

are persons subject to lawsuits under § 1983. However, municipalities cannot be held liable on a

respondeat superior basis. Monell, 436 U.S. at 690-91. Rather, for a municipality to be held liable

under § 1983, the municipality itself must cause a violation of constitutional rights. “[I]t is when

execution of a government’s policy or custom, whether made by its lawmakers or by those whose

edicts or acts may fairly be said to represent official policy, inflicts the injury that the government

as an entity is responsible under § 1983.” Monell, 436 U.S. at 694-95.

        To state a claim for municipal liability under § 1983, a plaintiff must identify: (a) a policy

maker, (b) an official policy, custom, or widespread practice, and (c) a violation of constitutional

rights whose moving force is the policy or custom. See Piotrowski v. City of Houston, 237 F.3d 567,

578 (5th Cir. 2001). A plaintiff must do more than identify conduct attributable to the municipality;

he or she must demonstrate that the municipality itself was the “moving force” behind the injury

alleged. Bd. of Cnty. Comm’rs of Bryan Cnty., Okl. v. Brown, 520 U.S. 397, 404 (1997). “That is,

a plaintiff must show that the municipal action was taken with the requisite degree of culpability and

must demonstrate a direct causal link between the municipal action and the deprivation of federal

rights.” Id.

        An official policy under Monell is a “policy statement, ordinance, regulation, or decision that

is officially adopted and promulgated by the municipality’s lawmaking officers or by an official to


O:\RAO\VDG\2020\20-1953.a01.wpd                   4
      Case 4:20-cv-01953 Document 6 Filed on 07/31/20 in TXSD Page 5 of 6




whom the lawmakers have delegated policy-making authority.” Bennett v. City of Slidell, 735 F.2d

861, 862 (5th Cir. 1984). Alternatively, a policy may be a “persistent, widespread practice of city

officials or employees, which, although not authorized by officially adopted and promulgated policy,

is so common and well settled as to constitute a custom that fairly represents municipal policy.”

Bennett, 735 F.2d at 862. “Allegations of an isolated incident are not sufficient to show the

existence of a custom or policy.” Fraire v. City of Arlington, 957 F.2d 1268, 1278 (5th Cir. 1992).

“Actual or constructive knowledge of such custom must be attributable to the governing body of the

municipality or to an official to whom that body had delegated policy-making authority.” Bennett,

735 F.2d at 862.

       Here, Palmer has not alleged that the violation was the result of municipal custom, policy,

or practice. Palmer has not identified (a) a policy maker, (b) an official policy, custom, or

widespread practice, and (c) a violation of constitutional rights whose moving force is the policy or

custom. See Piotrowski v. City of Houston, 237 F.3d at 578.

       Palmer’s claim against Harris County lacks merit and is DISMISSED with prejudice.

IV.    Conclusion

       Palmer’s motion to proceed in forma pauperis, (Docket Entry No. 2), is GRANTED. The

action filed by John Palmer (SPN #01611679) lacks an arguable basis in law. His claims are

DISMISSED with prejudice under 28 U.S.C. § 1915(e)(2)(B)(i).

       To the extent Palmer seeks habeas relief based on the ineffective assistance of counsel, the

Court notes that a writ of habeas corpus is the appropriate federal remedy for a state prisoner

challenging the fact or duration of his confinement. See Preiser v. Rodriguez, 411 U.S. 475, 489-90

(1973). Applicants seeking habeas relief under § 2254 are required to exhaust all claims in state


O:\RAO\VDG\2020\20-1953.a01.wpd                  5
      Case 4:20-cv-01953 Document 6 Filed on 07/31/20 in TXSD Page 6 of 6




court prior to requesting federal collateral relief. See Fisher v. Texas, 169 F.3d 295, 302 (5th Cir.

1999). Palmer may challenge the ineffective assistance of counsel in a federal petition for a writ of

habeas corpus under 28 U.S.C. § 2254 after exhausting available state court remedies. The Anti-

terrorism and Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. No. 104-132, 110 Stat. 1214

(1996), imposed a one-year statute of limitations for federal habeas corpus petitions.

       The agency having custody of Palmer will continue to deduct twenty percent of each deposit

made to Palmer’s inmate trust account and forward payments to the Court on a regular basis,

provided the account exceeds $10.00, until the filing fee obligation of $350.00 is paid in full.

       The Clerk will provide a copy of this Order by regular mail, facsimile transmission, or e-mail

to:

       (1)     the TDCJ - Office of the General Counsel, Capitol Station, P.O. Box 13084, Austin,

Texas 78711, Fax: 512-936-2159;

       (2)     Thomas Katz, Manager of the Inmate Trust Fund, 1200 Baker Street, Houston, Texas

77002, Fax 713-755-4546; and

       (3) the Manager of the Three-Strikes List for the Southern District of Texas at:

Three_Strikes@txs.uscourts.gov.

       SIGNED at Houston, Texas, on            July 31             , 2020.




                                              VANESSA D. GILMORE
                                              UNITED STATES DISTRICT JUDGE




O:\RAO\VDG\2020\20-1953.a01.wpd                  6
